09-3130-cv
     Syrkin v. State University of New York

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 19 th day of March, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GERARD E. LYNCH,
 9                              Circuit Judge,
10                JANE A. RESTANI * ,
11                              Judge.
12
13       - - - - - - - - - - - - - - - - - - - -X
14       MARK SYRKIN,
15                Plaintiff Appellant,
16
17                    -v.-                                               09-3130-cv
18
19       STATE UNIVERSITY OF NEW YORK, ROBERT
20       L. KING, in his official capacity as
21       Chancellor of the State University of
22       New York, and/or his successor(s), and
23       JOHN W. CRAINE, JR., in his official
24       capacity as President or Interim
25       President of the State University of
26       New York Maritime College, and/or his
27       successor(s),
28                Defendants-Appellees.
29
30       - - - - - - - - - - - - - - - - - - - -X


                *
               The Honorable Jane A. Restani, Chief Judge of the
         United States Court of International Trade, sitting by
         designation.

                                                  1
 1   APPEARING FOR APPELLANT:     JAMES M. MALONEY, Law Office of
 2                                James M. Maloney, Port
 3                                Washington, NY.
 4
 5   APPEARING FOR APPELLEES:     KAREN SCHOEN (Barbara D.
 6                                Underwood, Benjamin N. Gutman,
 7                                Ann P. Zybert on the brief) on
 8                                behalf of Andrew M. Cuomo,
 9                                Attorney General of the State of
10                                New York, New York, NY.
11
12       Appeal from a judgment of the United States District

13   Court for the Eastern District of New York (Block, J.).

14       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

15   AND DECREED that the judgment of the district court be

16   AFFIRMED.   We assume the parties’ familiarity with the

17   underlying facts, the procedural history, and the issues

18   presented for review.

19       This Court reviews the district court’s grant of

20   summary judgment de novo.    See Young v. County of Fulton,

21   160 F.3d 899, 902 (2d Cir. 1998).    In doing so, this Court

22   is required to construe the evidence in the light most

23   favorable to the non-moving party and to draw all reasonable

24   inferences in its favor.    See Anderson v. Liberty Lobby,

25   Inc., 477 U.S. 242, 255 (1986).

26       We affirm the district court’s grant of summary

27   judgment to defendants Robert King and John Craine for

28   substantially the same reasons stated by the district court

29   in its September 8, 2008 opinion.    The district court had


                                    2
1    previously granted the State University of New York’s

2    (“SUNY”) motion for summary judgment on the ground that

3    plaintiff Mark Syrkin’s complaint was not timely.   As the

4    Title VII claim against SUNY is based on the same facts and

5    decided under the same standard as the Section 1983 claims

6    against King and Craine, we need not decide the timeliness

7    issues; instead we affirm the district court’s grant of

8    summary judgment for SUNY on the alternative merits grounds

9    as stated in the September 8, 2008 opinion.   See Feingold v.

10   New York, 366 F.3d 138, 159 (2d. Cir 2004) (“The elements of

11   one are generally the same as the elements of the other and

12   the two must stand or fall together.”); Abdu-Brisson v.

13   Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001)

14   (“[W]e may affirm a grant of summary judgment for different

15   reasons than those relied upon by the district court.”).

16       Finding no merit in Syrkin’s remaining arguments, we

17   hereby AFFIRM the judgment of the district court.

18
19
20
21
22
23                              FOR THE COURT:
24                              CATHERINE O’HAGAN WOLFE, CLERK
25
26
27




                                  3